DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Co-pending U.S. Pat. 11,364,896
Instant Appl. 17/664,273
1. A communication system, comprising: a plurality of distributed antenna circuits; and an access point (AP) coupled to the plurality of distributed antenna circuits, the AP including: a plurality of transmit chains; a plurality of receive chains; and an antenna control circuit communicatively coupled to the plurality of transmit chains and the plurality of receive chains, wherein the antenna control circuit is configured to determine a subset of the plurality of distributed antenna circuits to communicatively couple to at least some of the plurality of transmit chains to transmit data to a wireless station (STA) that is in range of the subset of the plurality of distributed antenna circuits, and wherein at least one of the plurality of distributed antenna circuits comprises an antenna configured to radiate a wireless signal from an analog signal received from the AP.
11, 15, 16, 18. A method to communicate using a plurality of distributed antenna circuits in a communication system, the method comprising: determining a subset of the plurality of distributed antenna circuits to communicatively couple to at least some of a plurality of transmit chains of an access point (AP) to transmit data from the AP to a wireless station (STA) that is in range of the subset of the plurality of distributed antenna circuits; communicatively coupling the subset of the plurality of distributed antenna circuits to the at least some of the plurality of transmit chains; and directing the data from the at least some of the plurality of transmit chains to the subset of the plurality of distributed antenna circuits, wherein directing the data from the at least some of the plurality of transmit chains to the subset of the plurality of distributed antenna circuits comprises directing an analog signal to the subset of the plurality of distributed antenna circuits, each of the plurality of distributed antenna circuits comprising an antenna configured to radiate a wireless signal from the analog signal.


1. A communication system, comprising: a plurality of distributed antenna circuits, including at least a first antenna circuit and a second antenna circuit; and an access point (AP) coupled to the plurality of distributed antenna circuits, the AP including: a plurality of transmit chains; a plurality of receive chains; and an antenna control circuit communicatively coupled to the plurality of transmit chains and the plurality of receive chains, wherein: the first antenna circuit is co-located with the AP and the second antenna circuit is remote from the AP; and the antenna control circuit is configured to determine a subset of the plurality of distributed antenna circuits to communicatively couple to at least some of the plurality of transmit chains to transmit data to a wireless station (STA) that is in range of the subset of the plurality of distributed antenna circuits.
12. A method to communicate using a plurality of distributed antenna circuits in a communication system, the method comprising: determining a subset of the plurality of distributed antenna circuits to communicatively couple to at least some of a plurality of transmit chains of an access point (AP) to transmit data from the AP to a wireless station (STA) that is in range of the subset of the plurality of distributed antenna circuits, wherein determining the subset of the plurality of distributed antenna circuits comprises determining that the STA is in range of a given antenna circuit of the subset, the given antenna circuit being remote from the AP; communicatively coupling the subset of the plurality of distributed antenna circuits, including the given antenna circuit, to the at least some of the plurality of transmit chains; and directing the data from the at least some of the plurality of transmit chains to the subset of the plurality of distributed antenna circuits, including the given antenna circuit.



Claims 1, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15-16, 18 of U.S. Patent No. 11,368,896. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12 of the instant application merely broadens the scope of the claims 1, 11, 15-16, 18 of U.S. Patent No. 11,368,896by eliminating the elements and their functions of the claims 1, 11, 15-16, 18 of U.S. Patent No. 11,368,896. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Allowable Subject Matter
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vadlamani et al (US 2020/0111351) disclose a method and system to control traffic speed through intersections.  
	Reuven et al (US 2013/0295980) disclose determining noise levels in frequency band(s) in distributed antenna systems and adjusting frequency band(s) of communications signals in response, and related components, systems, and methods.
	Shattil (U.S. Pat. 11,184,037) discloses a demodulating and decoding carrier interferometry signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
November 17, 2022